DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9132363, U.S. Patent 9908063, U.S. Patent 9908062, and U.S. Patent 10576394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks filed on 11/26/2021, with respect to current claims 1-27 have been fully considered and are persuasive.
The previous specification objection regarding paragraph 86 has been considered and is now withdrawn as a result of the current specification amendment.
The previous claim objections regarding claims 2, 4, 5, and 6 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.

The previous double patenting rejection has been considered and is now withdrawn as a result of the filing and acceptance of the terminal disclaimer filed on 11/26/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Amended, independent claim 1 recites “the base surface channel including a” on lines 2-3.
	Amend claim 1 to instead recite “the at least one base surface channel including a” on lines 2-3 to maintain consistency.


	Amend claim 1 to instead recite “the at least one base surface channel further including an” on line 4 to maintain consistency.

Amended, dependent claim 4 recites “and the extraction vessel is configured to receive a process fluid through” on line 3.
Amend claim 4 to instead recite “and the extraction vessel is configured to receive the process fluid through” on line 3 for further clarity.

Amended, dependent claim 6 recites “and to regulate the temperature of the” on line 9.
Amend claim 6 to instead recite “and to regulate a temperature of the” on line 9 for further clarity.

Amended, dependent claim 7 recites “manage the temperature of the process fluid,” on line 9.
Amend claim 7 to instead recite “manage a temperature of the process fluid,” on line 9 for further clarity.

New, dependent claim 15 recites “such that an instrument connected to the instrument cavity” on lines 3-4.
an instrument cavity” on lines 3-4 for further clarity.

New, dependent claim 17 recites “further including an instrument cavity extending” on lines 1-2.
Amend claim 17 to instead recite “further including the instrument cavity extending” on lines 1-2 for further clarity.

New, dependent claim 17 recites “communicating with the base flow channels.” on line 3.
Amend claim 17 to instead recite “communicating with the base surface flow channels.” on line 3 to maintain consistency.

New, dependent claim 19 recites “is configured to receive a process fluid” on line 3.
Amend claim 19 to instead recite “is configured to receive the process fluid” on line 3 for further clarity.

	New, dependent claim 21 recites “and to regulate the temperature of the process” on line 9.
	Amend claim 21 to instead recite “and to regulate a temperature of the process” on line 9 for further clarity.

the temperature of the process fluid,” on line 8.
	Amend claim 22 to instead recite “manage a temperature of the process fluid,” on line 8 for further clarity.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Tipler (U.S. 2012/0125444 A1) and Allington et al. (U.S. 5,614,089) (hereinafter “Allington”) are considered the closest prior arts.  Specifically, Tipler discloses a method of operating a recirculation apparatus for a supercritical chromatography system (see Tipler paragraphs 5-6) having chromatographic separator with process fluid contacting source material (see Tipler FIG. 1B, system 100 and column 110), and a process fluid recirculation conduit system for selectively allowing a plethora of forward flow, continuous flow, recirculation, reverse flow and fluid flow restriction, as well as temperature regulator heat exchanger for allowing temperature regulation fluid to regulate temperature of process fluid (see Tipler paragraph 115) (see Tipler FIG. 5, controller 545).  Allington would teach that the system of Tipler is equally applicable to a chromatographic system and extraction system and teaches utilization of a filter to retain some source material as chromatographic frit (see Allington FIGS. 1-2) (see Allington col. 2 lines 51-67) (see Allington col. 3 and 4). 

Corresponding dependent claims 2-12 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Similar analysis applies to new, independent claim 13.
Corresponding new, dependent claims 14-27 further limit the subject matter of independent claim 13, and thus are also allowable at least for the same reasons as independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/AKASH K VARMA/Primary Examiner, Art Unit 1773